COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       John Hill & Faye H. Hill v. Lakes of Fondren Southwest

Appellate case number:     01-16-00991-CV

Trial court case number: 2016-43324

Trial court:               151st District Court of Harris County

       Appellants have not filed a docketing statement in this case. Accordingly, we direct
appellants to complete the form docketing statement attached to this order, and file it in this court
within 10 days of the date of this order.
       Also attached to this order is a pamphlet describing the Houston Bar Association Pro
Bono Program. To be considered for this program, please complete Section XIV of the docketing
statement.
       It is so ORDERED.

Judge’s signature: _/s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: May 25, 2017
        P RO BONO P ROGRAM
         F OR C IVIL APPEALS


         SPONSORED AND ADMINISTERED BY
         T HE P RO BONO C OMMITTEES FOR
   T HE STATE BAR OF T EXAS APPELLATE SECTION
                       AND

T HE H OUSTON BAR ASSOCIATION APPELLATE SECTION
                      IN THE

C OURT OF APPEALS FOR THE F IRST DISTRICT OF T EXAS




                 DECEMBER 2009
I. PRO BONO PROGRAM                                  program. Even if you had paid counsel in

       The State Bar of Texas Appellate              the trial court, you can indicate your interest

Section Pro Bono Committee and the                   in seeking a pro bono attorney through this

Houston      Bar   Association’s     Appellate       Program if you can no longer afford an

Practice Section Pro Bono Committee (“Pro            attorney to represent        you on appeal.

Bono Committee”) are conducting a Pro                PLEASE NOTE:           There is no guarantee

Bono Program to place a limited number of            that the Pro Bono Committee will select

civil appeals with appellate counsel who will        your case for inclusion in the Program and

represent the appellant before the First             that pro bono counsel can be found to

Court. The goal of the program is to match           represent you. Accordingly, you should not

clients who are financially unable to obtain         forego seeking other counsel to represent

legal representation with volunteer lawyers          you in this proceeding.

who agree to serve without expectation of                   A.       The Selection Process

compensation for their service.                             The Docketing Statement is one of

       The     Pro    Bono        Program   is       the first documents that you file when you

administered completely by the Pro Bono              start an appeal. If you would like for your

Program Committee.      The First Court of           case to be considered for inclusion in the Pro

Appeals has no direct role in screening or           Bono Program, Section X of the First Court

selecting cases for inclusion in the Program.        of Appeals’ Docketing Statement includes a

       If you lack the financial means to            brief description of the Program along with

pay for an appellate attorney and indicate           a list of questions for you to answer. After

your desire to be included in the Pro Bono           you complete the Docketing Statement and

Program, as explained in this Pamphlet, you          indicate    interest   in   your   case   being

may be considered for participation in the           considered for possible inclusion in the


                                                 1
Program,    a    copy of      your   Docketing       an attempt to find an appellate lawyer to

Statement will be forwarded to the Pro Bono          take your case.

Committee for screening.        To assist the               The Pro Bono Committee screens

screening process, it is very important that         and selects civil cases for inclusion in the

you fill out the Docketing Statement                 Program     based    upon    a   number     of

carefully and completely so that the Pro             discretionary criteria, including the financial

Bono Committee will have as much                     means of the appellant. The committee uses

information as possible when considering             200% of U.S. Poverty Guidelines as a

your appeal.                                         benchmark for determining whether an

       By filling out the request for                appellant qualifies for free legal services.

consideration,    you   are    agreeing   that       These guidelines are published by the U.S.

members of the Pro Bono Committee can                Department of Health and Human Services, 1

contact the counsel of record in the trial           and the following chart sets forth the

court to ask for clarification of questions or       relevant numbers:

issues as to your case. These conversations              Persons in          200% of
                                                         Family or           Federal Poverty
will be kept confidential to the extent                  Household           Guidelines
                                                               1                $19,600.00
permitted by law and used solely for                           2                $26,400.00
                                                               3                $33,200.00
purposes of the committee’s selection                          4                $40,000.00
                                                               5                $46,800.00
process. You are also authorizing the Pro                      6                $53,600.00
                                                               7                $60,400.00
Bono Committee to transmit basic, publicly                     8                $67,200.00
available, facts about your case via the

Internet to its pool of volunteer lawyers in
                                                     1
                                                       Federal Register, Vol. 71, No. 15, January
                                                     24, 2006, pp. 3848-3849, available at
                                                     http://aspe.hhs.gov/poverty/06poverty.shtml.


                                                 2
       If you have not already submitted an              receive a letter from the Committee within

affidavit of indigence in the trial court, you           approximately 30-40 days of submitting

may    be     asked        to   submit   financial       your Docketing Statement notifying you of

information    as      a    condition    of   your       the match.

participation in the Pro Bono Program.                           B.         The Attorneys

Although your ability to pay for legal                           The    Pro     Bono    Committee      has

counsel is not the only factor the Pro Bono              undertaken a substantial recruiting effort to

Committee evaluates for participation in the             enlist pro bono appellate lawyers willing to

Pro Bono Program, it is nonetheless a                    volunteer their time to take on cases selected

significant   factor       in   the   committee’s        for inclusion in the Program, as well as other

decision-making process.                                 specialty pro bono programs that the

       There are a number of other factors               committee is sponsoring. We have inquired

that the Pro Bono Committee considers in                 to find out the particular areas of interest and

deciding whether to place an appeal in the               expertise of our volunteers so that we can be

Program, including the number of appeals                 in a position to make appropriate matches

currently in the program, the number of                  between cases and volunteer attorneys

available volunteer lawyers, and the issues              according     to    their   areas   of   interest,

presented. Based upon a review of these                  experience, and availability.

and other factors, the Pro Bono Committee                        C.         Placement of Cases in the
                                                                            Program
makes a recommendation for each case. If
                                                                 When an appeal is identified by the
the Committee recommends that a case be
                                                         Pro Bono Committee as a candidate for the
included in the Program and a volunteer
                                                         Program, the committee provides limited
lawyer agrees to take the case, you will
                                                         information regarding the case, such as the



                                                     3
nature of the case, issues on appeal, the              representation of you in the appeal without

status of appellate proceedings, and any               charging legal fees.

impending deadlines, and solicits volunteers                  D.         Representation in the
                                                                         Appeal
to take the case. Based upon the responses,
                                                              If a volunteer lawyer is matched with
the Pro Bono Committee will make an
                                                       your case through the Program, that lawyer
appropriate match.
                                                       will be your lawyer in handling the appeal
       If your case is chosen and counsel is
                                                       on your behalf in the First Court of Appeals
located, the Committee will send you a letter
                                                       from that point forward.         He or she will
advising you of the match, providing contact
                                                       prepare the briefs and any necessary motions
information for your pro bono attorney and
                                                       and present oral argument to the Court of
advising you that you have 14 days to object
                                                       Appeals if argument is ordered.
if you do not want this attorney to represent
                                                              The scope of the representation is
you.   If you do object, you need simply
                                                       limited to the appeal in the First Court of
notify the Committee in writing. You need
                                                       Appeals     and     terminates     once   those
not indicate your reasons for objecting, but
                                                       proceedings are concluded—typically after
there is, of course, no guarantee that the
                                                       the opinion issues, or the Court rules on any
Committee will be able to find replacement
                                                       timely filed motions for rehearing. If you
counsel.
                                                       are unsuccessful in the First Court of
       Assuming you do not object to the
                                                       Appeals, but desire to go forward to the
volunteer attorney within 14 days of
                                                       Texas Supreme Court, you will need to
receiving   the   Committee’s     letter,   that
                                                       make other arrangements for representation
attorney     will     undertake         further
                                                       in that court, unless your Pro Bono counsel

                                                       agrees in writing to undertake the further



                                                   4
representation. Please be advised that the

Pro Bono Committee has a program with the

Texas      Supreme    Court,    although    the

procedures      and   requirements    for   that

program necessarily differ from this one.

II. ADDITIONAL INFORMATION

        Additional information about the pro

bono appellate programs is available at the

State Bar of Texas Appellate Pro Bono

website,                       http://www.tex-

app.org/probono.php and the Houston Bar

Association     Appellate   Section    website,

http://www.hba.org/folder-sections/sec-

apellate.htm.




                                                   5